Case 2:18-cr-00092-RAJ Document 232-4 Filed 04/19/21 Page 1 of 4




                         EXHIBIT D
     Case 2:18-cr-00092-RAJ Document 232-4 Filed 04/19/21 Page 2 of 4




       *ATTORNEY-CLIENT PRIVILEGE/ATTORNEY WORK PRODUCT*


                          MEMO TO FILE

Date: 08/29/2011
From: Catherine Hopkins, Asst. GC
CC: Joe Beitey, GC
Re: Discussion w/Ross, Storage/Lease Administration

On 08/26/11, I had a confidential conversation with Ross about
NWTM’s storage and lease program. During the approximately 50-
minute conversation, I advised Ross that I have encountered a number of
problematic issues in the administration of NWTM’s storage program. I
included the lease component in my discussion because the record-
keeping of storage and lease is maintained together and NWTM’s sales
reps do not distinguish between storage and lease transactions when they
provide documentation to me of either. Therefore, it makes sense to
view them as one program, even though they have separate functions
and participants.

I advised Ross that it appears that NWTM is not complying with the
requirements of our Storage Agreement in regard to customers’ stored
metals. Problematic practices I have observed and discussed include" (1)
requests by customers to liquidate or take delivery of stored metals by
customers sometimes take several weeks to fulfill. (I gave an example
of an order [Schaffner] where Diane told the customer she could pick-up
metals in 2 weeks, but the metals weren’t actually ready for 4 weeks. I
have seen other similar situations.); (2) It has taken over 2 months to
retrieve serial numbers of stored metal upon customer request (ex"
Frentzel); (3) When customers request to pick-up larger amounts of
stored metal (ex" a million dollars worth), Bullion personnel seem
panicked and Ross must be consulted, efforts are made to talk the
customer into leaving items in storage; (4) I have never received reports
of inventorying/auditing stored metals, not am I asked by anyone in
either vault or accounting for my records on a regular basis. The one




                                                                            FBI302 000074
                                                                                 i
     Case 2:18-cr-00092-RAJ Document 232-4 Filed 04/19/21 Page 3 of 4




time an accounting employee asked for my storage records, Ross
advised me not to provide them; (6) When Bullion personnel buy metals
from a customer’ s storage account, they sometimes do not verify the
amount of metal stored and frequently do not verify the specific type of
metal stored. As a result, a customer who has only silver bars in storage
sometimes "sells back" silver rounds or some other item that is not
actually being stored. No one in any department does any type of
reconciliation of these transaction, to my knowledge; (7) I have heard
Ross instruct Diane to "borrow" metals from storage on at least 2
occasions and in our conversation he described the practice of borrowing
such metals for a few days to fulfill a different order, then replacing the
metals; (8) orders to be delivered to storage often get pushed back
beyond acceptable deadlines for delivery, but we are charging storage
fees from the quoted delivery date; (9) NWTM is not maintaining
adequate insurance coverage to fully insure all stored bullion as required
by the Storage Agreement; (10) many other comments and concerns
from employees from various departments have raised a suspicion that
our procedures are not in compliance with our agreement.

I also advised Ross that I was not accusing him or anyone of intentional
wrongdoing, nor were the people who mentioned these various issues to
me. I pointed out, however, that NWTM has a fiduciary duty to the
owners of the stored metals and must abide by the terms of the contract,
including the delivery terms of the orders that direct metals to be placed
into storage. I advised that both civil liability and criminal charges
could result from the practices described above and from other potential
deviations from the Storage Agreement.

Further, I advised Ross that i could be subject to civil liability and
criminal charges if I knowingly assist in such activity. I also explained
the risk to me of professional discipline, including disbarment, if I make
statements of fraud, misrepresentation, deceit, etc. to 3rd parties,
particularly beneficiary’s of my client’s fiduciary relationship. I advised
that I cannot take this personal and professional risk and can no longer
administer the storage/lease program as it currently operates.




                                                                              FBI302 000075
     Case 2:18-cr-00092-RAJ Document 232-4 Filed 04/19/21 Page 4 of 4




Ross responded that he was not aware of any of the above problems,
except for occasional "borrowing" of stored metals. He stated that we
will implement a policy in the vault that storage metals must be
available for pick-up within 2 days of a customer’s request, which he
notified Diane Erdmann of while I was in the room. He stated that he
would have a full inventory of the vaults conducted to account for every
ounce of stored metal, by sending Don-Don and Rod to do such a count
in Nevada and comparing that count to the storage holdings I would
provide to him. He stated we would begin conducting annual audits as
well and told me he and Diane personally audited all storage metals in
early 2010 and found more metals in storage than we had listed in
storage records (a surplus). He said he expects to find the same thing
upon a current accounting.

I believe these procedures will be followed and every effort made to
comply with the Storage Agreements in the future. However, I will still
be relinquishing my storage/lease administration duties to Sam
Furuness’s department (Accounting) as soon as practicable, per Ross’s
instructions. I will provide training on how to do the bookkeeping for
storage and the proper procedures under the contract. At that point, Sam
will become responsible for the accounting and administration of the
storage/lease program. I will continue to create Storage Agreements
with the customer information provided by the new administrator, but
will retain no responsibility for overseeing the program or auditing its
records.




                                                                           FBI302 000076
